Motion Denied and Order filed April 20, 2021




                                        In The

                       Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00800-CR
                                    ____________

                       THE STATE OF TEXAS, Appellant

                                          V.

                         JOSE LUIS DAVILA, Appellee


             On Appeal from County Criminal Court at Law No. 8
                           Harris County, Texas
                       Trial Court Cause No. 2240243

                                      ORDER

      This is an appeal by the State of Texas under article 44.01(a)(1) of the Code
of Criminal Procedure. This court is statutorily required to give precedence in its
docket to an appeal filed under article 44.01(a). Id. art. 44.01(f). An appeal under
article 44.01(a) is an accelerated appeal. See id. art. 44.01(d) (appeal under article
44.01(a) must be filed within 20 days after the date on which order, ruling, or
sentence to be appealed is entered by the trial court); Tex. R. App. P. 28.1(a) (appeals
required by law to be filed or perfected within less than 30 days after the date of the
order or judgment being appealed are accelerated appeals). The appellant’s brief in
an accelerated appeal is due within 20 days of the record being complete. See Tex.
R. App. P. 38.6(a).

         The State’s brief was originally due February 8, 2021. We have granted a total
of 64 days to file the State’s brief until April 13, 2021. When we granted the last
extension, we noted that no further extensions would be granted. No brief was filed
by the due date. Instead, the State filed a further motion to extend time to file the
brief.

         We deny the motion to extend time and issue the following order.

         We order the State to file a brief with the clerk of this court on or before May
3, 2021. If the State does not timely file a brief as ordered, the court will dismiss the
appeal for want of prosecution. State v. Bissing, 169 S.W.3d 729, 730 (Tex. App.—
Waco 2005, no pet.); State v. Garza, 88 S.W.3d 353, 354–55 (Tex. App.—San
Antonio 2002, no pet.) (per curiam); State v. Palacios, 968 S.W.2d 467, 468 (Tex.
App.—Fort Worth 1998, no pet.) (per curiam).

                                     PER CURIAM

Panel consists of Justices Wise, Zimmerer, and Poissant.




                                             2